 
EXHIBIT 10(xxxi)


Amendment to Second Amended Salary Continuation Agreement


This Amendment to Second Amended Salary Continuation Agreement (this
“Amendment”) is entered into effective as of this 31st day of December, 2010 by
and between Crescent State Bank, a North Carolina-chartered bank (the “Bank”),
and Michael G. Carlton (the “Executive”), and amends that certain Second Amended
Salary Continuation Agreement effective as of September 10, 2008 among the
aforesaid parties (the “Agreement”).


Whereas, the Executive and the Bank desire to clarify and conform certain
provisions of the Agreement in order to comply with Section 409A of the Internal
Revenue Code of 1986 (“IRC”).


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


1.  Section 2.4.2 of the Agreement is amended to read as follows to coordinate
the time of payment therein with that in Section 2.5 of the Agreement:


2.4.2      Payment of benefit.  The Bank shall pay the benefit under this
section 2.4 to the Executive in a single lump sum on the first day of the
seventh month after the month in which the Executive’s Separation from Service
occurs.  If the Executive receives the benefit under this section 2.4 because of
the occurrence of a Change in Control, the Executive shall not be entitled to
claim additional benefits under section 2.4 if an additional Change in Control
occurs thereafter.


2.  The following is added at the end of section 2.7 of the Agreement in order
to incorporate IRC Section 409A reimbursement rules:


With regard to any provision herein that provides for reimbursement of expenses
or in-kind benefits that are subject to Internal Revenue Code section 409A,
except as permitted by said Section 409A, (i) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year of the Executive shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of the Executive, provided that (ii) above shall not be violated
with regard to expenses reimbursed under any arrangement covered by Internal
Revenue Code section 105(b) solely because such expenses are subject to a limit
related to the period the arrangement is in effect. All reimbursements shall be
reimbursed in accordance with the Bank’s reimbursement policies but in no event
later than the end of the Executive’s taxable year following the Executive’s
taxable year in which the related expense is incurred.


3.  Section 7.13 of the Agreement is amended to read as follows in order (a) to
limit the reimbursement period to six years, (b) to prorate the previously
stated reimbursement cap over six taxable years beginning with the taxable year
in which a Change in Control occurs ($41,667 per year) and (c) to increase the
reimbursement cap to $250,000 per year:


 
1

--------------------------------------------------------------------------------

 


7.13           Payment of Legal Fees.  The Bank is aware that after a Change in
Control management of the Bank could cause or attempt to cause the Bank to
refuse to comply with its obligations under this Agreement, or could institute
or cause or attempt to cause the Bank to institute litigation seeking to have
this Agreement declared unenforceable, or could take or attempt to take other
action to deny Executive the benefits intended under this Agreement.  In these
circumstances the purpose of this Agreement would be frustrated.  The Bank
desires that the Executive not be required to incur expenses associated with the
enforcement of rights under this Agreement, whether by litigation or other legal
action, because the cost and expense thereof would substantially detract from
the benefits intended to be granted to the Executive hereunder.  The Bank
desires that the Executive not be forced to negotiate settlement of rights under
this Agreement under threat of incurring expenses.  Accordingly, if after a
Change in Control occurs it appears to the Executive that (x) the Bank has
failed to comply with any of its obligations under this Agreement, or (y) the
Bank or any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Bank’s expense as provided in this section 7.13, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction.  Despite any existing or previous
attorney-client relationship between the Bank and any counsel chosen by the
Executive under this section 7.13, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel and
the Bank and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel.  The fees and expenses of counsel
selected from time to time by the Executive as provided in this section and
incurred during the six year period after a Change in Control occurs shall be
paid or reimbursed to the Executive by the Bank on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by
counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $250,000 for each taxable year of the Executive, whether
suit be brought or not and regardless of whether incurred in trial, bankruptcy,
or appellate proceedings.  The Bank’s obligation to pay the Executive’s legal
fees provided by this section 7.13 operates separately from and in addition to
any legal fee reimbursement obligation the Bank may have with the Executive
under any separate employment, severance, or other agreement between the
Executive and the Bank.  Despite anything in this Agreement to the contrary
however, the Bank shall not be required to pay or reimburse the Executive’s
legal expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].


4.  The following section 7.14(c) is added to the Agreement in order to clarify
the time of payment of Gross-Up Payment Amounts:


(c)  Payment of Gross-Up Payment.  All payments to be made under this section
7.14 (other than the Underpayment described in section 7.14(b)) must be made
(i) where the Bank is required to withhold the related excise or other
applicable taxes, when the Bank is required to withhold such taxes, but in no
event later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Bank is required to remit the applicable
taxes or (ii) where such taxes are not required to be remitted by the Bank, as
soon as practical after the determination of the amount due, but in no event
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the related taxes are remitted to the taxing
authorities by the Executive.  In the event any Underpayment described in
section 7.14(b) or other reimbursement is payable under this section 7.14 as a
result of a tax audit or litigation addressing the existence or amount of a tax
liability, such amount must be paid by the end of the Executive’s taxable year
following the Executive’s taxable year in which the taxes that are the subject
of the audit or litigation are remitted to the taxing authorities or, where no
such taxes are remitted, the end of the Executive’s taxable year following the
year in which the audit is completed or there is a final and non-appealable
settlement or the resolution of the litigation.  If any Underpayment becomes
payable to the Executive other than as a result of a tax audit or litigation,
such amount shall be paid no later than the end of the Executive’s taxable year
next following the Executive’s taxable year in which the Executive remits the
applicable taxes.


In Witness Whereof, the Executive and a duly authorized officer of the Bank have
executed this Amendment to Second Amended Salary Continuation Agreement as of
the date first written above.


Executive:
 
Bank:
   
Crescent State Bank
     
  
 
By:
  
Michael G. Carlton
       
Its:
  
         
And By:
  
           
Its:
  

 
 
2

--------------------------------------------------------------------------------

 
 